REINHARDT, Circuit Judge,
with whom KOZINSKI, KLEINFELD, and
BERZON, Circuit Judges, join,
dissenting:
I concur fully in both Judge Kozinski’s and Judge Berzon’s dissents. The differences between the majority and dissenting opinions with respect to the First Amendment are clear. I write separately to emphasize one point: the majority rejects the concept that speech made in a political forum on issues of public concern warrants heightened scrutiny. See Majority Op. at 1076. This rejection, if allowed to stand, would significantly weaken the First Amendment protections we now enjoy. It is a fundamental tenet of First Amendment jurisprudence that political speech in a public arena is different from purely private speech directed at an individual. See NAACP v. Claiborne Hardware Co., 458 U.S. 886, 926-27, 102 S.Ct. 3409, 73 *1089L.Ed.2d 1215 (1982); Watts v. United States, 394 U.S. 705, 708, 89, S.Ct. 1399, 22 L.Ed.2d 664 (1969); New York Times Co. v. Sullivan, 376 U.S. 254, 270, 84 S.Ct. 710, 11 L.Ed.2d 686 (1964); Terminiello v. City of Chicago, 337 U.S. 1, 4, 69 S.Ct. 894, 93 L.Ed. 1131 (1949). Political speech, ugly or frightening as it may sometimes be, lies at the heart of our democratic process. Private threats delivered one-on-one do not. The majority’s unwillingness to recognize the difference is extremely troublesome. For this reason alone, I would be compelled to dissent.